                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        ROBERT JOHN PRESTON,                              CASE NO. C16-1106-JCC
10                            Plaintiff,                    MINUTE ORDER
11             v.

12        RYAN BOYER and SNOHOMISH COUNTY,

13                            Defendants.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on the parties’ stipulated notice of dismissal (Dkt.
18   No. 225). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss
19   an action without a court order by filing . . . a stipulation of dismissal signed by all parties who
20   have appeared.” Here, the parties nevertheless request that the Court enter a proposed order filed
21   with their stipulation. The parties have stipulated to dismissing all claims with prejudice and the
22   stipulation is signed by all parties who have appeared. (See Dkt. No. 225.) Thus, under Federal
23   Rule of Civil Procedure 41(a)(1)(A)(ii), the stipulation is self-executing. All claims in this action
24   are DISMISSED with prejudice, without costs to any party and with each party to bear its own
25   attorney fees and other litigation expenses. The Clerk is DIRECTED to close this case.
26   //


     MINUTE ORDER
     C16-1106-JCC
     PAGE - 1
 1        DATED this 25th day of May 2021.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Paula McNabb
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-1106-JCC
     PAGE - 2
